                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 JEFFREY CORPORAL,

     Plaintiff,

     v.                                                      Civil Action No.: DKC-20-2681

 WARDEN WEBER,
 ASSISTANT WARDEN BUTLER,
 SECURITY CHIEF ARNOLD,
 F. TAYLOR,
 COMMISSIONER HILL,
 SECRETARY GREEN,

     Defendants.

                                    MEMORANDUM OPINION

          Pending in this civil rights case are motions filed by Plaintiff Jeffrey Corporal for default

judgment (ECF Nos. 15 and 21) and to dismiss Defendants’ motion for summary judgment (ECF

No. 23); and a motion filed by Defendants to dismiss or for summary judgment (ECF No. 16).

Plaintiff has also filed responses in opposition to Defendants’ motion (ECF Nos. 18, 19, and 22),

an amended complaint (ECF No. 20), and motions for partial summary judgment (ECF No. 24)

and for production of documents (ECF No. 25). No hearing is required. See Local Rule 105.6 (D.

Md. 2021). For the reasons that follow, Plaintiff’s motions will be denied and the complaint and

amended complaint shall be dismissed.

                                           BACKGROUND

A.        Complaint Allegations

          In his initial complaint, Plaintiff alleged that he was denied meaningful access to the courts

when receipt of a decision by the Inmate Grievance Office (“IGO”) dismissing his grievance was

delayed because it was delivered by the prison’s private mail delivery service. ECF No. 1 at 3-4.

Plaintiff explains that he had 30 days to appeal the IGO’s dismissal of his claim to the Circuit
Court for Alleghany County, but a 20-day delay in receiving the decision prohibited him from

meeting that deadline. Id. at 3, 4. Plaintiff faults the delay on the use of the private mail delivery

service in lieu of the U.S. Postal Service for delivery of IGO decisions. Id. at 3-4. He states that

the IGO decision dismissing his grievance as meritless was dated June 19, 2020, and was delivered

on July 8, 2020. Id. at 3. To compound the problem, Plaintiff states that he did not know the

address of the Circuit Court and wrote to the prison law library to ask for the address and “for the

Maryland rule book governing judicial review procedures in Maryland court,” but he never

received a response “pursuant to the COVID-19 pandemic policy of Defendant Security Chief

Arnold, Security Chief at WCI; Assistant Warden Butler, Assistant Warden of WCI; Warden

Weber, Warden of WCI; and Commissioner Hill and Secretary Green.” Id. at 5.

       Plaintiff adds that “WCI’s law library, its librarian and clerks have been prohibited since

April 2020 from distributing law materials to housing unit 4, and take weeks, sometimes months,

to respond to prisoners’ letters requesting [ ] law information, whereas the pre-covid-19 pandemic

law library policy permitted the [librarian] and its clerks to provide legal materials to housing unit

4 prisoners monthly, and to respond within a few days to prisoners’ letters asking for legal

information.” ECF No. 1 at 5. Plaintiff states that he was prevented from meeting the July 17,

2020, deadline for appealing the dismissal of his grievance and adds that “5-days was inadequate

for him to meet the deadline” because there was not enough time for him to buy supplies at the

commissary, conduct legal research, and draft his appeal. Id. at 6. Plaintiff surmises that he would

have needed “at least 19-days to meet the filing deadline” but adds that even if he had that much

time, he would not have been able to meet the deadline because the librarian was prohibited from

delivering the law book he requested and the librarian never responded to his letter requesting the

State court’s address. Id.



                                                  2
       The legal claims Plaintiff asserts are that he was prohibited from raising in a petition for

judicial review to the State court violations of his First Amendment right of access to the courts,

his Eighth Amendment right to be free from cruel and unusual punishment, and his rights under

“Maryland prison policies, WCI ID 110-41 and DCD 110-4.” ECF No. 1 at 6. He explains that

IGO case no. 201-017-78 concerned his claims against Lt. Smith (housing unit 4 manager),

Warden Weber, Commissioner Hill, and Secretary Green’s policy for operating temporary

isolation cells where Plaintiff was improperly confined from December 5 to 11, 2019. Id. at 7. He

adds that his conditions of confinement claim, as stated in IGO case No. 201-914-00 was dismissed

in a decision dated November 7, 2019; and he did not receive the decision until November 27,

2019. Id. at 8. The underlying complaint concerned his confinement to the temporary isolation

cell from July 26, 2019 to August 5, 2019. Id. Plaintiff claims that because he could not appeal

the IGO’s dismissal of his grievances, he lost the opportunity to seek damages for violation of his

rights under State law and prison policies; enforcement of the prison policies; and to seek

suspension without pay for the prison officials who violated the policies. Id. at 9.

       Plaintiff adds that he received two additional IGO decisions on July 8, 2020. The two

decisions were IGO case number 202-005-97, which was dated June 25, 2020 and IGO case

number 202-006-13, which was dated June 22, 2020. ECF No. 1 at 9-10. He deduces from the

receipt of three IGO decisions on one day that the Division of Correction’s mail policy for

delivering IGO decisions to prisoners is to only deliver them “a few times monthly.” Id. at 10.

       In this action, Plaintiff’s claims are that: (1) the “inadequate mail service or policy” of

Secretary Green, Commissioner Hill, and Executive Director Taylor that results in a 20 day

delivery time of his legal mail from the IGO violated his First Amendment right of access to the

courts; and (2) the “inadequate library policy for WCI” of Chief Arnold, Assistant Warden Butler,



                                                 3
and Warden Weber, along with the mail service policy, also violated his First Amendment right

of access to the courts.1 Id. at 10.

         As relief, Plaintiff seeks twenty-thousand dollars in punitive damages, eight-hundred

thousand in compensatory damages, and a permanent injunction compelling the Division of

Correction and the IGO to use the U.S. Postal Service to deliver legal mail to prisoners in the State

of Maryland. ECF No. 1-1.

B.       Plaintiff’s Pending Motions

         1.     Default Judgment

         On February 9, 2021 and March 9, 2021, the court received Plaintiff’s motions seeking

either default judgment or contempt of court against Defendants. ECF Nos. 15 and 21. Plaintiff

asserts in his first motion that Defendants were granted a thirty-day extension of time to and

including January 19, 2021, to respond to his complaint by order dated December 18, 2020. ECF

No. 15 at 1, see also ECF Nos. 11 and 12. Plaintiff states that Defendants did not file a response

by the deadline and seeks “a total of $6 million” in damages as well as the injunctive relief sought

in his complaint. ECF No. 15 at 2.

         In his second motion seeking default judgment, Plaintiff takes issue with this court’s Order

of February 3, 2021, granting Defendants to and including February 23, 2021 to respond to the

complaint. ECF No. 21 at 1. Plaintiff asserts that Defendants failed to respond to the complaint

in a timely manner, entitling him to default judgment. Plaintiff expands further on his assertions

in the context of his motion to dismiss Defendants’ motion for summary judgment where he argues

that counsel’s reliance on “inadvertent error” for missing the deadline to respond to the complaint

on or before January 19, 2021, is insufficient to establish “excusable neglect” pursuant to Fed. R.


     1
       Plaintiff lists four claims; however, the third and fourth claims appear to repeat the first
two claims. ECF No. 1 at 11.
                                                  4
Civ. Proc. 6(b)(1)(B). ECF No. 23 at 2. Plaintiff additionally notes that this court’s order granting

Defendants a second extension of time in which to respond to the complaint indicates that the

second motion for extension of time was the second time counsel requested additional time to

respond after the due date. Id., see also ECF No. 14 at 1.

       Under Fed. R. Civ. P. 6(b)(1)(B), “[w]hen an act may or must be done within a specified

time, the court may, for good cause, extend the time . . . on motion made after the time has expired

if the party failed to act because of excusable neglect.” “When a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). However,

“[a] defendant’s default does not automatically entitle the plaintiff to entry of a default judgment;

rather, that decision is left to the discretion of the court.” Educ. Credit Mgmt. Corp v. Optimum

Welding, 285 F.R.D. 371, 373 (D. Md. 2012). The United States Court of Appeals for the Fourth

Circuit has a “strong policy that cases be decided on the merits.” United States v. Shaffer Equip.

Co., 11 F.3d 450, 453 (4th Cir. 1993).

       Since the onset of the worldwide COVID-19 pandemic the ordinary course of business in

every arena has been interrupted or delayed. While this court is mindful of the difficulties faced

by counsel, compliance with deadlines set by this court have not been suspended and counsel for

Defendants in this case was reminded of that fact and forewarned that no further extension would

be permitted absent good cause. Defendants then complied with the new deadline and the litigation

of this matter was not unduly delayed. Plaintiff’s motions for default judgment shall be denied.

       2.      Motion to Produce Documents

       In this motion, Plaintiff simply demands to be given a copy of the IGO decision in IGO

Case No. 20101778 and states that the document will establish he is entitled to partial summary

judgment. ECF No. 25. Discovery has not commenced in this case. See Local Rule 104.4 (D.

                                                  5
Md. 2018).2     To the extent that this motion is intended to invoke Fed. R. Civ. P. 56(d), it is

insufficient to establish Plaintiff’s entitlement to discovery.

        Federal Rule of Civil Procedure 56(d) provides that:

        If a nonmovant shows by affidavit or declaration that, for specified reasons, it
        cannot present facts to justify its opposition, the court may:

          (1) Defer considering the motion or deny it;
          (2) Allow time to obtain affidavits or declarations or to take discovery; or
          (3) Issue any other appropriate order.

       A “party opposing summary judgment ‘cannot complain that summary judgment was granted

without discovery unless that party has made an attempt to oppose the motion on the grounds that

more time was needed for discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d

214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th

Cir. 1996)). To raise adequately the issue that discovery is needed, the non-movant typically must

file an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why, “for

specified reasons, it cannot present facts essential to justify its opposition,” without needed

discovery.    Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45 (discussing affidavit

requirement of former Rule 56(f)).

       Notably, “‘Rule 56(d) affidavits cannot simply demand discovery for the sake of discovery.’”

Hamilton v. Mayor & City Council of Baltimore, 807 F. Supp. 2d 331, 342 (D. Md. 2011) (quoting

Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20, 2011 U.S. Dist. LEXIS 14266, at *62

(D. Md. Feb. 14, 2011)). “Rather, to justify a denial of summary judgment on the grounds that

additional discovery is necessary, the facts identified in a Rule 56 affidavit must be ‘essential to

[the] opposition.’” Scott v. Nuvell Fin. Servs., LLC, 789 F. Supp. 2d 637, 641 (D. Md. 2011), rvs’d



   2
        “[D]iscovery shall not commence and disclosures need not be made until a scheduling
order is entered.”
                                                   6
on other grounds, (alteration in original) (citation omitted). A non-moving party’s Rule 56(d)

request for additional discovery is properly denied “where the additional evidence sought for

discovery would not have by itself created a genuine issue of material fact sufficient to defeat

summary judgment.” Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995);

see Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006), aff’d, 266 F. App’x. 274 (4th

Cir. 2008).

       Because Plaintiff has not explained why he is entitled to engage in discovery for purposes

of opposing Defendants’ motion, the pending motion for production of documents is denied to the

extent it invokes Fed. R. Civ. P. 56(d). Further, as set-forth below, the subject matter of the IGO

decision Plaintiff seeks by this motion is already a part of this record. See ECF No. 1 at 6-7.

C.     Amended Complaint

       Plaintiff’s amended complaint was received by the court on March 9, 2021, fourteen days

after Defendants filed their motion to dismiss or for summary judgment and on the same date his

response in opposition (ECF No. 18) was received. ECF No. 20. Pursuant to Fed. R. Civ. P. 15(a),

“[a] party may amend its pleading once as a matter of course within 21 days after serving it, or if

the pleading is one to which a responsive pleading is required, 21 days after service of a responsive

pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.”

Fed. R. Civ. P. 15(a)(1). “In all other cases, a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

       Plaintiff’s amended complaint changes his requested relief to one-million dollars in

compensatory damages and ten-thousand dollars in punitive damages and “adds facts supporting

his claim.” ECF No. 20 at 1. He states that he filed an administrative remedy procedure complaint

(“ARP”) complaining that prison staff had illegally censored his books and “ultimately appealed”

the matter to the IGO. Id. at 2. He states that he received a letter dated December 14, 2020,

                                                 7
instructing him to provide the IGO with documentation within 30 days but was unable to comply

because he did not receive the letter until January 19, 2021, five days beyond the IGO deadline.

Id. at 2-3. He cites this as an additional example of how the private mail delivery service utilized

by the DOC prevented him from pursuing his administrative remedies. Id.

         To the extent that Plaintiff is adding facts that are supportive of his original claim, the

amended complaint is construed as a supplemental pleading pursuant to Rule 15(d).3 The

additional facts asserted shall be considered in the context of Defendants’ dispositive motion.

D.       Defendants’ Response

         Defendants assert that the complaint fails to state a claim upon which relief should be

granted because the allegations are vague, Defendants are entitled to qualified and absolute

immunity,4 and Plaintiff has failed to exhaust administrative remedies. ECF No. 16. In support

of their motion, Defendants provide the declaration of Liam Kennedy, the librarian at WCI. ECF

No. 16-3.

         Mr. Kennedy explains that the library at WCI is not “a true law library” because it does not

contain a complete set of law reporters and other legal treatises. ECF No. 16-3 at 1, ¶ 2. Rather,

the library “provides access to legal information, including case law.” Id. In March 2020, access

to the library was restricted due to the COVID-19 pandemic. Id. at ¶ 3. The restriction was

communicated to the inmate population. Id.



     3
       Rule 15(d) provides: “On motion and reasonable notice, the court may, on just terms,
permit a party to serve a supplemental pleading setting out any transaction, occurrence, or event
that happened after the date of the pleading to be supplemented. The court may permit
supplementation even though the original pleading is defective in stating a claim or defense. The
court may order that the opposing party plead to the supplemental pleading within a specified
time.”

     4
       Because this court concludes that the complaint fails to state a claim upon which relief may
be granted, Defendants’ immunity claims will not be addressed.
                                                  8
       Mr. Kennedy was working remotely in March of 2020 and continued to do so until late

August of 2020 when he was directed to return to the WCI library full time. ECF No. 16-3 at ¶¶

4-5. He was again directed to begin teleworking in October 2020 and, at that time, access to the

library was again restricted. Id. at ¶ 5. He states this restriction was again communicated to all

inmates. Id. In February 2021, Mr. Kennedy began working on-site at the library two days per

week; a schedule he maintained at the time his declaration was written. Id. at ¶ 6. He concludes

that the restricted access to the library was done for the safety of the inmate population and not for

the purpose of harming any inmate. Id. at 2, ¶ 7.

                                    STANDARD OF REVIEW

       The purpose of a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is to test the

sufficiency of the Plaintiff’s complaint. See Edwards v. Goldsboro, 178 F.3d 231, 243 (4th Cir.

1999). The Supreme Court articulated the proper framework for analysis:

         Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain
         statement of the claim showing that the pleader is entitled to relief,” in order to
         “give the defendant fair notice of what the . . . claim is and the grounds upon
         which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (abrogated on other
         grounds). While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
         not need detailed factual allegations, ibid.; Sanjuan v. American Board of
         Psychiatry and Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994), a plaintiff’s
         obligation to provide the “grounds” of his “entitle[ment] to relief” requires more
         than labels and conclusions, and a formulaic recitation of the elements of a cause
         of action will not do, see Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a
         motion to dismiss, courts “are not bound to accept as true a legal conclusion
         couched as a factual allegation”). Factual allegations must be enough to raise a
         right to relief above the speculative level, see 5 C. Wright & A. Miller, Federal
         Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004) (hereinafter Wright
         & Miller) (“[T]he pleading must contain something more . . . than . . . a statement
         of facts that merely creates a suspicion [of] a legally cognizable right of action”),
         on the assumption that all the allegations in the complaint are true (even if
         doubtful in fact), see, e.g., Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508, n.1
         (2002); Neitzke v. Williams, 490 U.S. 319, 327(1989) (“Rule 12(b)(6) does not
         countenance . . . dismissals based on a judge’s disbelief of a complaint’s factual
         allegations”); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (a well-pleaded
         complaint may proceed even if it appears “that a recovery is very remote and
         unlikely”).

                                                  9
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnotes omitted).

       This standard does not require defendant to establish “beyond doubt” that plaintiff can

prove no set of facts in support of his claim which would entitle him to relief. Id. at 561. Once a

claim has been stated adequately, it may be supported by showing any set of facts consistent with

the allegations in the complaint. Id. at 562. The court need not, however, accept unsupported

legal allegations, see Revene v. Charles Cty Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal

conclusions couched as factual allegations, see Papasan v. Allain, 478 U.S. 265, 286 (1986), or

conclusory factual allegations devoid of any reference to actual events, see United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

       Defendants assert that the complaint fails to state a claim upon which relief may be granted

because the complaint does not satisfy the basic pleading requirements set forth in Rule 8 as he

makes no specific allegations against the named Defendants. ECF No. 16-1 at 2. The complaint

states that Defendants Taylor, Hill, and Green have instituted a prison policy to utilize a private

mail delivery service for delivery of “legal mail” pertaining to IGO complaints and appeals of

ARPs to the Commissioner of Correction. ECF No. 1 at 3. Plaintiff further alleges that Defendants

Arnold, Butler, Weber, Hill and Green instituted a COVID-19 pandemic policy prohibiting the

delivery of legal materials to housing unit 4 at WCI and that when requests are answered there is

an inordinate delay, preventing Plaintiff from litigating his claims. Id. at 5. While the complaint

does raise allegations against the Defendants named, it is nevertheless subject to dismissal on the

merits of the claims asserted.




                                                10
                                          DISCUSSION

A.     Exhaustion of Administrative Remedies

       Defendants assert that they are entitled to dismissal of the complaint because Plaintiff filed

the instant lawsuit before enough time passed for the administrative remedy process to be

exhausted. ECF No. 16 at 12. They note that Plaintiff submitted an ARP on July 18, 2020

regarding the delay in receiving his IGO decision but filed this complaint on September 7, 2020.

Id. They state that given the time frames established in Md. Code Ann., Corr. Servs. §§ 10-206,

10-210 as well as COMAR 12.02.28.18, it takes “at least a total of 60 days” to exhaust

administrative remedies and Plaintiff filed his complaint 51 days after filing his initial ARP. Id.

       Failure to exhaust administrative remedies is an affirmative defense to be pleaded and

proven by defendants. See Jones v. Bock, 549 U.S. 199, 215-216 (2007); Anderson v. XYZ

Correctional Health Services, Inc., 407 F.3d 674, 682 (4th Cir. 2005). A claim that has not been

exhausted may not be considered by this court. See Bock, 549 U.S. at 220. In other words,

exhaustion is mandatory. Ross v. Blake, __ U.S. __, 136 S.Ct. 1850, 1857 (2016). Therefore, a

court ordinarily may not excuse a failure to exhaust. Ross, 136 S.Ct. at 1856 (citing Miller v.

French, 530 U.S. 327, 337 (2000) (explaining “[t]he mandatory ‘shall’. . . normally creates an

obligation impervious to judicial discretion”)).

       Ordinarily, an inmate must follow the required procedural steps in order to exhaust his

administrative remedies. Moore v. Bennette, 517 F.3d 717, 725, 729; see Langford v. Couch, 50

F.Supp. 2d 544, 548 (E.D. Va. 1999) (“[T]he . . . PLRA amendment made clear that exhaustion is

now mandatory.”). Exhaustion requires completion of “the administrative review process in

accordance with the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S.




                                                   11
81, 88, 93 (2006).5 This requirement is one of “proper exhaustion of administrative remedies,

which ‘means using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).’” Woodford 548 U.S. at 93 (quoting Pozo v. McCaughtry, 286

F.3d 1022, 1024 (7th Cir. 2002) (emphasis in original). But the court is “obligated to ensure that

any defects in [administrative] exhaustion were not procured from the action or inaction of prison

officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp,

458 F.3d 678, 684 (7th Cir. 2006).

       The Supreme Court stated in Ross that an administrative remedy is available if it is

“‘capable of use’ to obtain ‘some relief for the action complained of.’” 136 S.Ct. at 1859 (quoting

Booth v. Churner, 532 U.S. 731, 738 (2001)). Thus, an inmate must complete the prison’s internal

appeals process, if possible, before bringing suit. See Chase, 286 F. Supp. 2d at 529-30. As a

prisoner, plaintiff is subject to the strict requirements of the exhaustion provisions. See Porter v.

Nussle, 534 U.S. 516, 528 (2002) (no distinction is made with respect to the exhaustion

requirement between suits alleging unconstitutional conditions and suits alleging unconstitutional

conduct). Exhaustion is also required even though the relief sought is not attainable through resort

to the administrative remedy procedure. See Booth, 532 U.S. at 741.

       The Ross court outlined three circumstances when an administrative remedy is unavailable

and an inmate’s duty to exhaust available remedies “does not come into play.” 136 S. Ct. at 1859.


   5
      “In Maryland, filing a request for administrative remedy with the Warden of the prison in
which one is incarcerated is the first of three steps in the Administrative Remedy Procedure
(‘ARP’) process provided by the Division of Correction to its prisoners. If this request is denied,
the prisoner has thirty calendar days to file an appeal with the Commissioner of Correction. If this
appeal is denied, the prisoner has thirty days in which to file an appeal to the Executive Director
of the Inmate Grievance Office (‘IGO’). See Md. Code Ann., Corr. Serv. §§ 10–206, 10–210 and
Code of Maryland Regulations (‘COMAR’), Title 12 § 07.01.05; see also Division of Corrections
Directive (‘DCD’) 185–002, § VI.N I.” Minton v. Childers, 113 F. Supp. 3d 796, 801 (D. Md.
2015).

                                                 12
First, “an administrative procedure is unavailable when (despite what regulations or guidance

materials may promise) it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” Id. at 1859. Second, “an administrative

scheme might be so opaque that it becomes, practically speaking, incapable of use. In this

situation, some mechanism exists to provide relief, but no ordinary prisoner can discern or navigate

it.” Id. The third circumstance arises when “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation, or intimidation.” Id. at

1860.

        Defendants’ supposition that “there is no credible way that Plaintiff exhausted his

administrative remedies in the 51 days from when he filed his ARP to when he prematurely filed

the instant matter” provides no refutation of the gravamen of Plaintiff’s complaint which is that

his efforts to exhaust administrative remedies are thwarted by failures to process his claims

properly and to deliver notices and decisions from the IGO in a timely manner. Plaintiff asserts

that his ARP was dismissed pending resubmission, but he was never provided with notice of that

decision and was unable to resubmit the ARP in accordance with that directive. ECF No. 22 at 2.

The entirety of Plaintiff’s claim is that his efforts to access a resolution to his complaints through

the administrative remedy process has been thwarted by Defendants, therefore the non-exhaustion

defense is inapplicable under the circumstances of this case. Defendants have failed properly to

support this affirmative defense.

B.      Access to Courts

        Prisoners have a constitutionally protected right of access to the courts. See Bounds v.

Smith, 430 U.S. 817, 821 (1977). However,

        Bounds does not guarantee inmates the wherewithal to transform themselves into
        litigating engines capable of filing everything from shareholder derivative actions
        to slip-and-fall claims. The tools it requires to be provided are those that the

                                                 13
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis v. Casey, 518 U.S. 343, 355 (1996). Mr. Corporal complains about the delay in receiving

decisions of the Inmate Grievance Office which adversely affected his ability to appeal those

decisions to state court. As will be discussed, his allegations do not state a viable claim under 42

U.S.C. § 1983 both because he has not articulated a legitimate claim that was lost due to the delay,

and more broadly because appeal of IGO decisions to state court is not part of the administrative

exhaustion process that a prisoner must complete preliminary to bringing a claim under the PLRA

and because any impairment of the ability to bring state law claims in state court, not directed at a

prisoner’s sentence or conditions of confinement on constitutional grounds, is not within the

protection articulated in Bounds.

       “Ultimately, a prisoner wishing to establish an unconstitutional burden on his right of

access to the courts must show ‘actual injury’ to ‘the capability of bringing contemplated

challenges to sentences or conditions of confinement before the courts.’” O’Dell v. Netherland,

112 F.3d 773, 776 (4th Cir. 1997) (quoting Lewis, 518 U.S. at 355). “The requirement that an

inmate alleging a violation of Bounds must show actual injury derives ultimately from the doctrine

of standing, a constitutional principle that prevents courts of law from undertaking tasks assigned

to the political branches.” Lewis, 518 U.S. at 349. Actual injury occurs when a prisoner

demonstrates that a “nonfrivolous” and “arguable” claim was lost because of the denial of access

to the courts. Id. at 399.

       In Christopher v. Harbury, 536 U.S. 403, 403 (2002), the court characterized access-to-the

courts claims as being in one of two categories. Id. at 413-14. The first, termed “forward looking

claims,” are cases where official action frustrates a plaintiff’s ability to bring a suit at the present


                                                  14
time. Jennings v. City of Stillwater, 383 F.3d 1199, 1208-09 (10th Cir. 2004). The second class,

termed “backward looking claims,” arise when a Plaintiff alleges that a specific claim “cannot be

tried (or tried with all the evidence) [because past official action] caused the loss or inadequate

settlement of a meritorious case.” Id. at 1208. In this way, the official action is said to have

“‘rendered hollow [the plaintiff’s] right to seek redress’” in the courts. Id. (quoting Christopher,

536 U.S. at 415 (brackets in original) (internal citations omitted)).

        Whether the claim is forward or backward looking, a prisoner claiming that he was denied

access to the courts must ultimately prove that he suffered an actual injury by showing that the

defendant’s acts hindered his ability to pursue a nonfrivolous legal claim. Conclusory allegations

are not sufficient in this regard. See Wardell v. Duncan, 470 F.3d 954, 959 (10th Cir. 2006)

(denying access to court claim based on allegation that petition for a writ of certiorari had, for

unspecified reasons, been dismissed and where plaintiff did not even mention the point on appeal).

The right of access to the courts is “ancillary to the underlying claim, without which a plaintiff

cannot have suffered injury by being shut out of court.” Christopher, 536 U.S. at 415. “[T]he

predicate claim [must] be described well enough to apply the ‘nonfrivolous’ test and to show that

the ‘arguable’ nature of the underlying claim is more than hope.” Id. at 416 (footnote omitted).

“It follows that the underlying cause of action, whether anticipated or lost, is an element that must

be described in the complaint, just as much as allegations must describe the official acts frustrating

the litigation.” Id. at 415.

        Defendants do not address the sufficiency of the claims underlying Plaintiff’s access to

courts claim. Rather, they limit their response to the operation of the WCI library and the necessity

to change the normal operations of the library during the pandemic. See ECF No. 16-2. Further,

they do not explain how IGO decisions are delivered to WCI inmates but simply ask this court to

take judicial notice of the fact that mail sent through the United States Postal Service has been

                                                 15
delayed across the entire country. There is nothing in Defendants’ motion denying the use of a

private delivery service or denying Plaintiff’s claim that documents related to appeals of ARPs to

the Commissioner or to the IGO are delivered only twice per month. This court will assume

Plaintiff’s allegations in this regard are true and analyzes his access to courts claim below.

       1.      IGO No. 201-017-78

       Plaintiff asserts that this IGO complaint concerned his claim that Lt. Smith, the manager

for housing unit 4 at WCI, improperly confined him to an isolation cell for six days (December 5

through 11, 2019). ECF No. 1 at 6-7. He states that his Eighth Amendment rights were violated

during his stay in the isolation cell because the bright light inside the cell stayed on continuously

and could not be turned off. Id. at 7. He further claims that he was denied access to any of his

property and was provided only a pair of socks, a jumpsuit, and boxer shorts to wear. Id. He states

that he was also denied a blanket as well as health and hygiene products, legal documents, the

ability to send and receive mail, and out-of-cell activity including a shower. Id. As a result,

Plaintiff suffered stress and anxiety, sore feet, knees and ankles, headaches, sleep deprivation,

itchy skin from not taking a shower, and a sore throat due to the cold temperatures. Id. at 8. He

does not make a connection between his ability to litigate this claim and the failure to deliver legal

mail to him in a timely manner. It therefore does not state a claim and must be dismissed.

       2.      IGO No. 201-914-00

       This complaint concerned Plaintiff’s confinement to the same temporary isolation cell from

July 26, 2019 to August 5, 2019. ECF No. 1 at 8. His claim in this complaint mirrors the claim

he raised in IGO No. 201-017-78, but here he asserts that he was denied the opportunity to appeal

the IGO’s dismissal of his complaint to the State circuit court because the IGO decision dated

November 7, 2019 was delivered to him on November 27, 2019. Id. As a result, he claims that he

was prevented from seeking damages for violation of his rights under Maryland State law, damages

                                                 16
for violations of applicable prison policies, enforcement of his rights under State law and

applicable prison policies; and removal or suspension of the State employees who violated prison

regulations. Id. at 9. Because he lost the right to appeal the dismissal of his IGO complaint,

Plaintiff asserts he was limited to seeking “only damages” as to this claim.

        Plaintiff filed a complaint in this court concerning the allegation that he was improperly

confined to an isolation cell from July 26, 2019 to August 5, 2019. See Corporal v. Security Chief

Butler, Civ. Action No. DKC-19-3490 (D. Md. 2020).6 This court granted summary judgment in

favor of Defendants in a Memorandum Opinion dated December 7, 2020. Id. at ECF Nos. 26 &

27. The complaint was not dismissed for failure to exhaust administrative remedies; rather the

undisputed facts on the record of that case did not support a finding that Plaintiff’s Eighth

Amendment rights were violated. Id. ECF No. 26 at 12. Additionally, this court found that

Plaintiff failed to allege adequately that he was denied the opportunity to litigate an ongoing,

nonfrivolous, and arguable claim by virtue of the fact that he was denied access to his mail for ten

days. Id. at 14-15. Plaintiff’s access to the courts claim was therefore dismissed as conclusory.

Id. at 15.

        With regard to Plaintiff’s exhaustion of administrative remedies in that case, Defendants

provided verified records demonstrating that Plaintiff filed an ARP on August 5, 2019, concerning

his allegation that he was placed in a temporary isolation cell without the Warden’s approval for

ten days. Id. at ECF No. 19-16, p. 8. His allegations included claims that the assignment violated

applicable prison regulations and that the conditions under which he was confined violated the




    6
     The court may properly take judicial notice of its own records and other matters of public
record when considering a motion to dismiss. Reference to such matters does not convert the
motion to one for summary judgment. Burley v. Baltimore Police Department, 422 F.Supp.3d
986, 1011-12 (D.Md. 2019).
                                                17
Eighth Amendment. Id. at 8-9. The ARP was investigated, and Assistant Warden Butler provided

the following response on August 28, 2019:

         Your request for administrative remedy is dismissed. You were on staff alert
         status from 7/26/19 through 8/5/19. During this time you were continuously
         asked to comply with a new housing assignment which you refused. You
         received basic clothing and food needs while housed in this cell. Staff did not
         receive any complaints of medical or psychological issues. At no time was staff
         unprofessional or act outside the scope of their authority. No further actions will
         be taken in the matter.

Id. at 2. On August 29, 2019, Plaintiff appealed the Warden’s response to the Commissioner of

Correction. Id. at 11. In a response dated September 16, 2019, Plaintiff’s appeal was dismissed

by the Commissioner. Id. at 13. Plaintiff filed an appeal to the IGO which was received in that

office on October 8, 2019. Id. ECF No. 19-17 at 3. Plaintiff contacted the IGO by letter dated

November 7, 2019, inquiring about the status of his appeal. Id. at 2. In response, Deputy Director

of the IGO, Robin Woolford, sent Plaintiff a letter stating that his appeal was being dismissed after

a preliminary review of his complaint. Id. at 3. Plaintiff’s complaint filed with this court was

dated November 30, 2019. Id. at ECF No. 1. Review of the docket in that case, and others filed

by Plaintiff near that time, establishes that he was able to file appropriate motions, oppose

Defendants’ dispositive motion, filed a motion to alter or amend, and, after the latter was denied,

appealed the decision to the Fourth Circuit Court of Appeals where it remains pending.7 See

Corporal v. Security Chief Butler, No. 20-7894 (4th Cir. 2020).

       Plaintiff’s asserted loss of other remedies that he may have been able to pursue in the

context of an appeal of a summary dismissal by an administrative agency is tenuous at best, given

the evidence produced by Defendants in Civil Action No. DKC-19-3490. That evidence supported

Defendants’ allegations that:


   7
       Review of the Fourth Circuit docket establishes that Plaintiff has complied with all
requirements to pursue his appeal.
                                                 18
On July 26, 2019, Mr. Corporal received an infraction for violating Rules 316
(disobeying an order) and 402 (being in an unauthorized location) in connection
with his refusal to accept a new cell assignment. ECF No. 19-5 at 1 (Notice of
Inmate Rule Violation). The infraction notice was written by Sgt. J. Bennett
who was assigned to Housing Unit 4 (HU 4) as the Officer in Charge (“OIC”).
Id. Sgt. Bennett wrote in the infraction that when Mr. Corporal was told to pack
all of his belongings because he was being moved to HU 5, Mr. Corporal stated
that he was refusing to move. Id. After warning Mr. Corporal that his refusal
would result in an infraction and giving Mr. Corporal a direct order to pack his
belongings, Sgt. Bennett removed Mr. Corporal from his cell and escorted him
to cell 4A-25A. Mr. Corporal refused to move into that cell. Id. Sgt. Bennett
then escorted Mr. Corporal to cell 4B-2 “for monitoring of behavior and
compliance with staff.” Id. Mr. Corporal refused to move to another cell
because he did not want to be housed with another inmate. ECF No. 19-7 at 2.

On July 29, 2019, Mr. Corporal was assessed by Karen Brown, RN, for “seg
placement suicide risk.” ECF No. 19-14 at 2-3. Ms. Brown noted that Mr.
Corporal had refused to be assessed and refused to sign a Release of
Responsibility (“ROR”) form. Id. at 3. She educated Mr. Corporal on weekly
mental health rounds in the segregation unit, as well as other matters such as
how to access mental health by sick call slip and suicide prevention. Id.

On July 31, 2019, Lt. J. Smith who was the Special Confinement Unit Manager,
sent a notice to the Chief of Security indicating that he had attempted to remove
Mr. Corporal from “Staff Alert Status” but Mr. Corporal was “still non-
compliant with accepting a housing assignment with anybody.” ECF No. 19-7
at 1. Lt. Smith noted that Mr. Corporal had refused a shower and “a vitals check”
and that he redesignated Mr. Corporal to “Staff Alert” until he complied with
staff to accept housing. Id. Chief of Security Lt. Butler approved the assignment
to Staff Alert. Id.

The Staff Alert designation is “a temporary designation to alert staff of inmates
who pose a substantial threat to the security and order of the institution, or who
threaten harm to staff or other inmates and are in need of special handling
practices.” ECF No. 19-8 at 1-2 (Directive No. WCI.110.0006.1.04.B(2)). Once
an inmate is placed on Staff Alert, if an officer “believes the inmate’s behavior
during the past 24-hour period justifies it, the Officer may recommend, in
writing to the Supervisor at any time, that the inmate’s Staff/Behavioral Alert
Designation be evaluated for removal or for the inmate to remain on staff alert.”
Id. at 7. Inmates placed on Staff Alert are to “remain on Staff/Behavioral Alert
Designation only for the amount of time necessary to modify their behavior.”
Id. There are specific requirements for receiving showers, recreation time, and
possessing property.

Showers are provided in accordance with HU 4 policy. ECF No. 19-8 at 9.
Additionally, inmates are escorted to the shower in restraints and must be re-
cuffed in front of their bodies during the shower. Id. After the shower is

                                       19
         completed, the inmate is provided with the jumpsuit worn during the escort to
         the shower and, after he puts on the jumpsuit, he is restrained behind his back
         once again. Id.

         Recreation is provided when the inmate’s behavior warrants it. ECF No. 19-8 at
         9. Staff Alert inmates are escorted to the “recreation cage” in full restraints and
         must remain restrained during recreation. Id. The inmate’s handcuffs may be
         moved to the front for recreation, but the leg irons must remain in place. Id.

         When an inmate is assigned to Staff Alert, all of his property is removed,
         inventoried, and stored in the HU 4 Property Room. ECF No. 19-8 at 9.
         Property is then given back to the inmate “according to the inmate’s behavior.”
         Id. Hygiene items are “provided as needed” and the inmate “will be placed in a
         jumpsuit and issued a mattress, unless those items are deemed to be a threat to
         the security of the inmate’s housing area.” Id.

         Mr. Corporal’s Staff Alert status was reviewed every day from July 27 through
         August 5, 2019. ECF No. 19-9. Each day until August 5th, it was noted that
         Mr. Corporal continued to refuse to share a cell with anyone. Id. at 2-10. On
         August 5, 2019, it was recommended that Mr. Corporal be removed from Staff
         Alert Status because he was then compliant with accepting a housing
         assignment. ECF No. 19-9 at 1. This is also the date of Mr. Corporal’s
         adjustment hearing for his July 27, 2019 infraction. Mr. Corporal refused to
         attend the adjustment hearing and instead entered a guilty plea to the charges.
         ECF No. 19-5 at 4, 7-8. As a penalty, Mr. Corporal was given 15 days of
         segregation. Id. He was then escorted to an assigned cell in segregation with
         his allowable property. ECF No. 19-9 at 1.

Civil Action No. DKC-19-3490, ECF No. 26 at 3-5. His loss of the opportunity to allege unnamed

violations of State law and/or prison regulations in connection with this case does not state a First

Amendment claim and must be dismissed.

       3.      IGO Case Nos. 202-005-97 and 202-006-13

       Although Plaintiff asserts that the IGO decisions in these cases were received by him on

the same date, proving, in his view, that delivery of legal mail to WCI only occurs “a few times

monthly”, he does not state what these complaints concerned. ECF No. 1 at 10. To the extent that

this claim concerns the generalized claim that use of a private mail delivery service has an adverse

impact on Plaintiff’s ability to litigate his administrative agency appeals, the claim fails.



                                                  20
       4.      Use of Private Delivery Services

       Plaintiff claims that Defendants’ use of a private delivery service to deliver legal mail from

the IGO to prisoners violates his First Amendment right of access to courts. As stated by

Defendants, delays in mail delivery by the United States Postal Service are well established. See

e.g., https://www.nytimes.com/2021/03/21/us/politics/postal-service-mail-delivery.html (delivery

times falling short of postal service standards); https://www.washingtonpost.com/business/2021/

02/26/usps-delays-bills-medications/ (delays in deliveries of paychecks and bills resulting in

additional fees to consumers); https://baltimore.cbslocal.com/2021/01/13/usps-delays-create-

problems-for-residents-paying-bills-through-mail-receiving-packages/ (USPS delays) (last visited

April 5, 2021). The use of a private delivery service cannot be characterized as an attempt to

foreclose the ability of prisoners to litigate matters related to the conditions of their confinement

given the current delays in mail service provided by the United States Postal Service. Moreover,

delays in delivering IGO decisions, thus affecting the ability to appeal those decisions to state

circuit court, does not implicate the First Amendment right of access.

       Further, delays in answering requests from inmates seeking copies of cases and addresses

by the prison library when the COVID-19 pandemic greatly impacted the ability of prison staff to

be on-site to timely respond to inmate requests sent to the library are understandable in light of the

global pandemic. As noted, while Bounds established that prisoners have a right to meaningful

access to the courts, there is no established right to peruse legal materials for the purpose of

formulating an unspecified claim. Plaintiff’s assertion that he was not provided with the address

of the Allegany County Circuit Court in a timely fashion because the library was not fully

operational is specious. Plaintiff does not indicate that he sent that request elsewhere, such as to

his Case Management Specialist, and was refused the information, nor does he describe the nature



                                                 21
of the action he was seeking to file in the Allegany County Circuit Court.8 Additionally, Plaintiff

admits that he knew the library was not fully functional due to the pandemic, but seemingly

continued to rely solely on the prison library for delivery of materials and information he required

for time-sensitive pleadings. Plaintiff cannot create a claim in his favor by ignoring advisories

given to the inmate population that normal services such as delivery of requested material from

the prison library have been disrupted beyond anyone’s control. Defendants are entitled to

dismissal of this claim.

       C.       Motion for Partial Summary Judgment

       Plaintiff’s failure to state a claim essentially moots his own motion for partial summary

judgment. Plaintiff recounts in this motion the occasions where he received copies of the Inmate

Grievance Office decisions issued in his case with five days left to file a Notice of Appeal to the

State Circuit Court. ECF No. 24. The motion is essentially a recapitulation of the claims raised

in his complaint; he does not include allegations or evidence that establish he lost the opportunity

to litigate meritorious claims. Plaintiff has not demonstrated by this motion his entitlement to

summary judgment in his favor. The motion shall be denied.

                                          CONCLUSION

       By separate Order which follows, Defendants’ motion shall be granted, and Plaintiff’s

amended complaint shall be dismissed. All remaining motions shall be denied.



July 14, 2021                                         __________/s/___________________
                                                      DEBORAH K. CHASANOW
                                                      United States District Judge




   8
       To the extent Plaintiff’s intent was to appeal the dismissal of his IGO cases described supra,
the appeals are without any discernible merit.
                                                 22
